DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an evaluation method of a silicon wafer ‘a screening step where the wafer is evaluated as non-defective when the number of adjacent sections that are determined to have 
strain by the section analysis step does not exceed a predetermined threshold 
value,’ in combination with the rest of the limitations of claim 1.  Claims 2-6 are allowed at least by virtue of their dependency from claim 1.
	Processing and Characterization of 300 mm Argon-Annealed Wafers by Müller et al. is the closest prior art of record.  Müller discloses ‘an evaluation method of a silicon wafer (abstract)’ and discloses/suggests the following:  a step of section analysis where a surface of a single crystal silicon wafer after thermal processing (wafer is annealed: abstract) is divided by equally-spaced lines into sections having an area of not less than 1 mm2 and not more than 25 mm2 and presence of strain in each of the sections is determined based on a depolarization value of polarized infrared light (2 x 2 mm2 rectangular cells that are analyzed by SIRD:  page 106: last two lines and page 107 lines 1-7).  Müller alone or in combination with the prior art of record do not disclose or make obvious a screening step where the wafer is evaluated as non-defective when the number of adjacent sections that are determined to have 
strain by the section analysis step does not exceed a predetermined threshold 
value.’
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886